Citation Nr: 0934809	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-03 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left knee.

2.  Entitlement to service connection for arthritis of the 
right ankle.

3.  Entitlement to an initial disability rating greater than 
10 percent for service-connected osteoarthritis of the right 
knee.  

4.  Entitlement to an effective date earlier than November 9, 
2004 for the grant of service connection for osteoarthritis 
of the right knee.

5.  Entitlement to an effective date earlier than November 9, 
2004 for the grant of service connection for left wrist 
arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from October 1971 to November 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The case was subsequently transferred 
to the RO in No. Little Rock, Arkansas.   

In October 2006, the Veteran testified before the undersigned 
Veterans Law Judge via video conference.  A copy of the 
transcript of this hearing has been associated with the 
claims file.  In addition, at the time of this hearing, the 
Veteran submitted additional evidence, along with a waiver of 
initial consideration of this evidence by the agency of 
original jurisdiction, which is the RO in this case. See 38 
C.F.R. § 20.1304.

This case was previously before the Board in January 2008 at 
which time the claim was remanded for further development.  
The issues of entitlement to service connection for right 
knee and left wrist disorders were previously before the 
Board in January 2008.  However, by rating decision dated in 
June 2009 the RO granted service connection for these 
disorders.  Thus, these issues are no longer before the 
Board.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its January 2008 remand, the Board noted that the Veteran 
was denied workers' compensation benefits in August 2004 and 
requested that the AMC/RO contact the Arkansas Workers' 
Compensation Commission and obtain relevant records held by 
that agency not previously of record, to specifically include 
any medical records in its possession.  However, there is no 
record in the claims file that the AMC/RO ever attempted to 
obtain these records.  Given the foregoing, the Board finds 
that compliance with the January 2008 remand has not been 
accomplished.  A remand by the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the 
remand orders of the Board are not fully implemented, the 
Board itself errs in failing to insure compliance.  As such, 
the Board finds that this case is not ready for appellate 
review and must be remanded for further development.

Also, in its January 2008 remand the Board requested a VA 
examination and opinion regarding the claimed left knee 
disorder.  A May 2009 VA examiner diagnosed the Veteran with 
mild arthritis of the left knee with history of knee 
arthroscopy and opined that the Veteran's current left knee 
disorder was not related to his military service as there was 
no record of a left knee injury during military service and 
the Veteran's osteoarthritis of the left knee was found to be 
minimal in 2004.  However, a review of the Veteran's service 
treatment records shows that there is documentation of a left 
knee injury during the Veteran's military service.  
Specifically, service treatment records dated in July and 
August 1983 show left collateral ligament strain following an 
injury to the left knee while playing baseball.  It is 
obvious that the May 2009 VA examiner did not consider this 
evidence when making his opinion.  As such, a remand is 
required so that the May 2009 VA examiner may supplement his 
report.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Furthermore, in its January 2008 remand the Board requested a 
VA examination and opinion regarding the claimed right ankle 
disorder.  A May 2009 VA examiner diagnosed the Veteran with 
right ankle strain and opined that the Veteran's current 
right ankle strain was not caused by his military service.  
However, the May 2009 VA examiner did not comment on whether 
the Veteran's current right ankle strain was caused by a 
service-connected disability, to include the Veteran's 
service-connected right knee disorder.  As such, a remand is 
required so that the May 2009 VA examiner may supplement his 
report.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, a review of the record shows that by rating decision 
dated in June 2009 the RO granted service connection for left 
wrist arthritis, assigning a 10 percent disability rating 
effective November 9, 2004 and also granted service 
connection for osteoarthritis of the right knee, assigning a 
10 percent disability rating also effective November 9, 2004.  
The Veteran submitted a written notice of disagreement in 
July 2009 with regard to the disability rating assigned for 
his right knee disorder and also with regard to the effective 
date assigned for both the right knee and left wrist 
disorders.  When a notice of disagreement is timely filed, 
the RO must reexamine the claim and determine if additional 
review or development is warranted. If no preliminary action 
is required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative. 38 C.F.R. § 19.26 
(2008).

As of this date, the Veteran has not been issued a statement 
of the case on these issues.  Accordingly, the Board is 
required to remand these issues to the AMC/RO for the 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Arkansas Workers' 
Compensation Commission and obtain 
relevant records held by that agency not 
previously of record, to specifically 
include any medical records in its 
possession.  Document the attempts to 
obtain those records.  

2.  Afford the May 2009 VA examiner the 
opportunity to supplement his report.   
The examiner should again opine as to the 
following:

(a)  whether it is at least as likely as 
not that the Veteran's current left knee 
disorder is causally related to the 
Veteran's military service?  The examiner 
should specifically discuss the July and 
August 1983 service treatment records 
showing a diagnosis of left collateral 
ligament strain following a baseball 
injury.

(b)  whether it is at least as likely as 
not that the Veteran's current right 
ankle disorder is causally related to the 
Veteran's military service to include the 
Veteran's service-connected right knee 
disorder or any other service-connected 
disability?  

Complete rationale for any opinions 
expressed should be provided.  If the May 
2009 VA examiner is unavailable or 
determines that another examination is 
needed, the AMC/RO should schedule the 
Veteran for a new VA examination and 
direct the new examiner to give his or 
her opinion regarding the above 
questions. 

3.  Issue a Statement of the Case 
regarding the issues of 1) entitlement to 
an initial disability rating greater than 
10 percent for service-connected 
osteoarthritis of the right knee; 2) 
entitlement to an effective date earlier 
than November 9, 2004, for the grant of 
service connection for left wrist 
arthritis; and 3) entitlement to an 
effective date earlier than November 9, 
2004, for the grant of service connection 
for osteoarthritis of the right knee.  
The AMC/RO should also advise the 
appellant of the need to timely file a 
substantive appeal if he desires 
appellate review of these issues.  Then, 
only if an appeal is timely perfected, 
should the issues be returned to the 
Board for further appellate 
consideration, if otherwise in order. 

4.  After completing any additional 
necessary development the AMC/RO should 
readjudicate the claims on appeal.  If 
any claim remains denied, the AMC/RO must 
furnish the veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC) and allow 
the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




